Case: 20-30731     Document: 00516240179         Page: 1   Date Filed: 03/15/2022




           United States Court of Appeals
                for the Fifth Circuit                            United States Court of Appeals
                                                                          Fifth Circuit

                                                                        FILED
                                                                  March 15, 2022
                                  No. 20-30731                     Lyle W. Cayce
                                                                        Clerk

   Todd Phillips; Jodi Phillips; Brooke Phillips; Abby
   Phillips,

                                         Plaintiffs—Appellees/Cross-Appellants,

                                      versus

   Julian C. Whittington, individually and in his official capacity as
   Sheriff of Bossier Parish; Bruce Bletz, in his individual capacity;
   Shawn Phillips, the supervisor of the investigation division , in his
   individual capacity; Charlie Owens, Former Chief Deputy, supervisor of
   day-to-day operations and adviser to Sheriff Whittington, in his individual
   capacity,

                                       Defendants—Appellants/Cross-Appellees,

   Hugo A. Holland, Jr., individually and in his official capacity as Special
   Prosecutor for the Bossier Parish District Attorney's Office; J. Schuyler
   Marvin, in his official capacity as District Attorney for Bossier Parish,

                                                        Defendants—Appellees.


                  Appeal from the United States District Court
                     for the Western District of Louisiana
                            USDC No. 5:17-CV-1524


   Before King, Graves, and Ho, Circuit Judges.
Case: 20-30731       Document: 00516240179             Page: 2      Date Filed: 03/15/2022

                                        No. 20-30731


   Per Curiam:*
          This interlocutory appeal and cross-appeal arise from 42 U.S.C.
   § 1983 claims filed by the Phillips family against Bossier Parish police officers
   and district attorneys who were involved in the arrest of Todd Phillips for
   two acts of arson. The defendants sought summary judgment based on
   qualified immunity, which the district court granted in part and denied in
   part. Now, the defendants appeal that denial of summary judgment on the
   Phillipses’ false-arrest claim and the Phillipses cross-appeal the grant of
   summary judgment on various other claims. For the reasons discussed, we
   affirm the district court’s judgments that the Phillipses challenge on cross-
   appeal and dismiss the defendants’ interlocutory appeal for lack of
   jurisdiction.
               I. Factual and Procedural Background
          Todd Phillips was arrested for two arsons, but these two arsons were
   a small part of a broader crime spree in Bossier Parish, Louisiana. To fully
   understand the claims at issue, we must review the full scope of the original
   crime spree and the state’s case against Todd, which culminated in a five-day
   404(b) evidentiary hearing.
                   A. The Crime Spree and Initial Investigation
          Todd and his family moved to Benton, Bossier Parish, Louisiana,
   around 2004.1 The Phillipses purchased 28 acres on Old Plain Dealing Road,
   which were heavily wooded and contained a barn and pasture for their horses.
   Beginning in 2010 and continuing over the next eight years, a series of
   property crimes directed against hunters occurred near the Phillipses’ home.


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
          1
           The district court states the family’s move occurred in 2004, but the Phillipses
   themselves believe it was in 2005. For our purposes, the precise timing is irrelevant.




                                              2
Case: 20-30731         Document: 00516240179              Page: 3       Date Filed: 03/15/2022




                                          No. 20-30731


   These crimes included over 60 documented incidents of theft, vandalism,
   arson, and property damage by gunfire.
           The perpetrator had a recognized modus operandi. He would
   frequently use homemade spikes to pop the tires of vehicles, and burn down
   or steal from deer camps, deer stands, and camp houses. The perpetrator
   would also leave behind or mail various threatening letters to locals, police,
   and attorneys involved with this case. Finally, the perpetrator would plant
   evidence at crime scenes apparently to frame local residents.2 The consistent
   practices led the Bossier Parish Sheriff’s Office (“BSO”) to conclude that all
   acts were completed by the same person.
           In September 2011, the BSO appointed Lt. Bruce Bletz as the lead
   investigator for the case. Lt. Bletz began to use Gary Wilson as his
   confidential informant, and the two communicated regularly. The BSO now
   believes that Wilson was the real perpetrator of these crimes, and state
   charges are currently pending against him; but at the time of the initial
   investigation, Lt. Bletz believed Wilson to be another victim of the crime
   spree. Wilson would feed Lt. Bletz information that he claimed to have heard
   throughout the community about potential suspects.
           On October 24, 2012, two deer stands were burned down. At the scene
   of those stands, a Coleman fuel bottle was left behind with “Todd Phillips”


           2
              For example, at the scene of an October 2010 theft, a hammer with the initials of
   a local, Larry Coker, was left behind on the property—the police, however, did not suspect
   Coker. At the scene of a December 2010 spike planting, a shirt and walkie-talkie were left
   behind with the name of a different local, Landon Burns, written on the shirt—that local
   was cleared. In June 2011, a town resident received an anonymous call claiming a third local,
   Gregory Bickham, was responsible for the various acts and hid the stolen property at his
   home—but the BSO executed a search warrant for Bickham’s home, found no stolen
   property, and cleared him. And in September 2011, a cell-phone box belonging to a fourth
   local, Billy Joe Fletcher, was left behind at the scene of an arson—the BSO investigated
   Fletcher and determined he was not a suspect.




                                                3
Case: 20-30731          Document: 00516240179              Page: 4      Date Filed: 03/15/2022




                                           No. 20-30731


   written on its side in large letters. Then, on November 12, 2012, another deer
   stand, owned by Matt Caston, was burned down. Caston had a small GPS
   device at his deer stand, which the perpetrator stole. On that same night, at
   another nearby deer stand, the BSO found an incendiary device made from a
   grape Powerade Zero bottle filled with red diesel fuel, a veterinary bute
   syringe3 with the name “Phillips” written on the syringe’s label, and a blue
   plastic bag of trash later traced to the Phillipses’ home.
          With this new lead in hand, the BSO obtained a search warrant for the
   Phillipses’ home. The search revealed nothing of evidentiary value. But the
   officers were able to interview Todd, his wife Jodi, and two of their daughters.
   The Phillipses recognized the bute paste as likely their own, but could not
   recall whether they had thrown it out at a rodeo the previous weekend or
   brought it home; they also recognized the trash. The Phillipses reported that
   they place their trash for pick up alongside Old Plain Dealing Road,
   approximately 0.3 miles away from their house. Soon after, Todd provided
   his fingerprints, DNA, and handwriting exemplars to the police.
          A few days after the BSO executed its warrant, a neighbor came up to
   Jodi in her driveway. He said he found a GPS device in the bed of his truck
   that was parked near the Phillipses’ property line and thought it may be
   theirs. Jodi contacted the BSO about the GPS, and the police eventually
   picked it up in late December 2012—but not until Lt. Bletz learned about the
   GPS from Wilson. The GPS was identified as Caston’s.
          Also during December 2012, various anonymous calls were made
   from a pay phone in Bossier City, Louisiana. Two are of particular note. The
   first call occurred on December 14 and was made to the crime-stoppers
   hotline. That caller accused one of the Phillipses’ neighbors, Blake Barton,


          3
              Bute paste is an anti-inflammatory pain-relief drug given to horses.




                                                 4
Case: 20-30731      Document: 00516240179          Page: 5   Date Filed: 03/15/2022




                                    No. 20-30731


   of the crime and stated that supporting evidence could be found at Barton’s
   home. The BSO searched Barton’s home and identified tire spikes as well as
   a bag of trash that had a magazine with a subscription label for Jodi Phillips.
   The second call occurred on December 24 and was directed to Barton’s
   stepfather; it warned that Barton needed to leave town or else his trailer
   would be burned down.
          In January 2013, based on the evidence pointing to Todd, Lt. Bletz
   obtained a warrant to place a GPS on Todd’s vehicle. Despite tracking the
   vehicle from January 14, 2013, through April 19, 2013, the GPS data never
   showed the vehicle at or near any property crimes that occurred during that
   timeframe. Lt. Bletz subpoenaed the phone records of the Phillipses. The
   phone records identified that a cell tower pinged Jodi in the general area of
   the pay phone used to make the December 24 call.
          Lt. Bletz continued to suspect that Todd was responsible for the crime
   spree. The theory was that Todd decided to frame himself in order to clear
   his name. Alternatively, Lt. Bletz testified that Todd had intended to burn
   the trash and syringe left behind on November 12, but rain had put the fire
   out. So, in March 2013, Lt. Bletz placed three white posters with bible verses
   along Old Plain Dealing Road across the street from the Phillipses’ residence.
   The alleged intent of the posters was to coerce Todd into further acts.
          In June 2013, Lt. Bletz consulted with other members of the BSO and
   the local district attorney to determine whether they could file charges
   against Todd. The district attorney advised that there was not sufficient
   evidence to formally charge Todd.
          The perpetrator continued to commit crimes from 2013 through
   2014—he shot and killed dogs, shot cars and houses, continued to plant
   spikes, vandalized homes, and left nails on the driveway of one of the
   Phillipses’ neighbors. The perpetrator also continued to send threatening




                                          5
Case: 20-30731      Document: 00516240179          Page: 6   Date Filed: 03/15/2022




                                    No. 20-30731


   letters, now often insulting Lt. Bletz. Lt. Bletz continued to suspect Todd and
   told members of the community of his suspicions. Concerned for their safety,
   the Phillipses moved approximately sixty miles away to Marshal, Texas.
          The crime spree continued. In March and June of 2015, a BSO
   detective and subordinate of Lt. Bletz, Mike Lombardino, investigated a
   vandalism and burglary and concluded that Wilson was the probable
   perpetrator of both. He advised Lt. Bletz of his conclusion, but Lt. Bletz said
   Wilson was cleared and told the detective to mark those cases inactive.
   Lombardino reported Lt. Bletz’s apparent blind spot to Captain
   Shawn Phillips, but nobody at the BSO disclosed these incidents to the
   district attorney. (Capt. Phillips has no relation to the plaintiffs.) Also in
   spring of 2015, Assistant District Attorney Hugo Holland (“ADA Holland”)
   was brought onto the case.
          In July 2015, Lt. Bletz was tasked with preparing the narrative
   supplement that accused Todd of simple criminal damage to property based
   on the placing of tire spikes. The report documented dozens of incidents
   from the broader crime spree, but it did not include incidents that could be
   read to exculpate Todd—such as the perpetrator framing a different local
   before Todd, the March and June 2015 incidents where Wilson was the prime
   suspect, and several incidents where Todd had an alibi. Lt. Bletz and Wilson
   continued to frequently communicate, and Lt. Bletz repeatedly told Wilson
   that he believed Todd to be the perpetrator of the crimes.
          In August 2015, ADA Holland sent a plea deal to Todd that offered
   that Todd plead guilty to simple damage to property and pay $59,578.00 in
   restitution. Todd declined, and thus, on September 14, 2015, Capt. Phillips
   issued a citation to Todd for a misdemeanor charge of simple criminal
   property damage under La. Rev. Stat. § 14.56. Acknowledging that the
   state could not rely on direct evidence to support its charge, ADA Holland




                                         6
Case: 20-30731        Document: 00516240179              Page: 7      Date Filed: 03/15/2022




                                         No. 20-30731


   filed a notice of intent to introduce evidence of the approximately 60 other
   crimes under rule 404(b); an evidentiary hearing to consider that 404(b)
   evidence was scheduled for November 28, 2016. All the while, the
   threatening letters continued: Todd’s attorney received an envelope
   warning, “U R asking 2 many ?” and stating, “We R Untouchable Better
   Make Phillips C the Light.”
                                   B. State Proceedings
           As scheduled, the 404(b) hearing began on November 28, 2016. The
   hearing lasted five days and involved the testimony of over 30 witnesses. The
   state’s key witness was Lt. Bletz.4
           The Phillipses allege that Lt. Bletz made various false statements
   during his testimony. Regarding the Powerade bottle that was a part of an
   incendiary device, Lt. Bletz reported both that Todd identified the bottle as
   his own and that only Todd would have been able to identify the bottle due
   to its charring. In fact, the Powerade bottle could be identified clearly by any
   viewer, and the Phillipses reported that Todd did not purchase that bottle,
   but rather, drank Gatorade. Lt. Bletz testified that the failed incendiary
   device was put out by rain due to a hole in the deer stand’s roof, but,
   according to Caston, that deer stand never had a roof. Regarding Todd’s
   motive, Lt. Bletz testified that Todd was aggravated at the suggestion that
   the crimes were completed by kids and not a “highly intelligent, motivated
   adult with a . . . deep-seeded hatred for hunters,” when in actuality, Todd
   did not so react. He testified that he discussed placement of the three signs
   outside of the Phillipses’ home with the district attorney and a psychologist
   prior to placing them; however, he placed them without such consultations.


           4
             Other witnesses included the Phillipses, Wilson and his son, various victims, and
   expert testimony regarding handwriting, cell phones, and incendiary devices.




                                               7
Case: 20-30731      Document: 00516240179            Page: 8     Date Filed: 03/15/2022




                                      No. 20-30731


   He reported that the Phillipses told him that they “fundamentally disagreed
   with hunting,” when in fact they expressed support for hunting. He reported
   that the Phillipses told him it was impossible for someone to access their
   property without them knowing due to the attentive, aggressive nature of
   their guard dogs; but the Phillipses stated it could be possible for someone to
   access their property without their knowing and that their dogs were not
   guard dogs, but family pets. Lt. Bletz also stated Todd had told him that the
   Coleman fuel bottle was likely his, but Todd did not say that.
          Plaintiffs also allege that Lt. Bletz falsely testified as to the conclusions
   of the handwriting expert and cell-phone-records expert. Regarding the
   handwriting, Lt. Bletz claimed the handwriting expert found an “obvious
   anomaly” in Todd’s exemplar—in fact, the expert concluded there was no
   intent to deceive within the exemplar but there were attempts to deceive in
   the writings found at the crime scenes. Regarding the cell-phone records, Lt.
   Bletz reported that the cell towers placed Todd’s phone at the pay phone,
   but in actuality the expert identified the phone as Jodi’s, and the tower could
   place her only in the general vicinity. They further allege that Lt. Bletz
   purposefully excluded various pieces of exculpatory evidence from his
   narrative report and testimony, such as incidents that fit into a pattern of the
   perpetrator framing local residents, incidents where Wilson was the prime
   suspect, and incidents that occurred where Todd had an alibi.
          Unbeknownst to the plaintiffs and the state court, and while the state
   court was ruling on the 404(b) hearing, the crimes were escalating. In January
   2017, a booby trap was set up to harm BSO deputies. At the advice of Wilson,
   Todd’s friend was identified as the suspect. The BSO created a task force to
   determine whether that friend was the perpetrator of the crime spree. The
   task force was soon disbanded—though not until after the task force
   consulted with ADA Holland, and ADA Holland advised the task force that
   he did not need more evidence to convict Todd of the crimes.



                                            8
Case: 20-30731      Document: 00516240179           Page: 9    Date Filed: 03/15/2022




                                     No. 20-30731


           In May 2017, the state court issued its opinion. It concluded that the
   vast majority of the crimes could not be considered as evidence against Todd,
   but it found five incidents could. Relevant to the instant case is the
   admissibility of the November 12, 2012, arsons. The court found that the
   prosecution proved Todd committed those acts by a preponderance of
   evidence. The court found compelling the GPS entering the Phillipses’
   property and the testimony of Lt. Bletz regarding the “attentive and
   protective dogs” on the property that would prevent intruders from
   accessing it. So, “[c]onsidering the consistent pattern of motive,
   opportunity, intent, preparation, plan and knowledge of [Todd] and the
   method by which his objectives were carried out, the Court [was] satisfied
   that the State ha[d] met it[s] burden and proven by a preponderance of the
   evidence that this incident should be admissible.”
           In August 2017, ADA Holland sought a warrant to arrest Todd for the
   November 12 arsons. The arrest warrant was not supported by an affidavit,
   but rather, was premised on “the entirety of the evidence adduced at the
   previous 404([b]) hearing which the state avers is more than sufficient to
   establish probable cause to believe the defendant committed” the offense of
   “intentionally damag[ing] the deer stands belong[ing] to Gary Wilson and
   Matthew Caston by setting fire thereto.” The state court issued the warrant
   without further reasoning, and the jury trial was ultimately set for May 29,
   2018.
           In the fall of 2017, the perpetrator began sending threatening letters to
   schools, churches, and businesses that claimed Todd was framed and
   Lt. Bletz committed perjury, among other things. So, despite the pending
   trial, the chief deputy of the BSO wanted to re-examine the case. He created
   a task force, now excluding Lt. Bletz, and the task force identified Wilson as
   the sender of the letters and thus the likely perpetrator of the crimes. The




                                           9
Case: 20-30731       Document: 00516240179              Page: 10       Date Filed: 03/15/2022




                                         No. 20-30731


   state brought charges against Wilson in February 2018; and in March 2018,
   the state dropped the charges against Todd.
                                 C. Federal Proceedings
           On November 20, 2017, the Phillipses filed the instant case against
   BSO officers Lt. Bletz, Capt. Phillips, Sheriff Julian Whittington, Chief
   Deputy Charlie Owens (collectively, the “BSO Defendants”); ADA
   Holland, District Attorney J. Schuyler Marvin (collectively, the “DA
   Defendants”); and Gary Wilson and the estate of Coty Wilson. 5 As
   ultimately amended, the Phillipses alleged sixteen causes of action against the
   defendants. Relevant to this appeal are the claims under 42 U.S.C. § 1983 for
   false arrest, failure to intervene, failure to maintain adequate evidentiary
   practices, failure to adequately supervise, failure to disclose exculpatory
   evidence, and a state law claim for malicious prosecution. After motion
   practice and discovery, the BSO Defendants moved for summary judgment,
   while the DA Defendants moved to dismiss for failure to state a claim and
   partial summary judgment. The district court granted summary judgment to
   the defendants on nearly all these claims; however, it denied summary
   judgment as to the Phillipses’ false arrest claim against Lt. Bletz.
           After the court issued its opinions, the BSO Defendants sought an
   interlocutory appeal regarding the court’s rejection of Lt. Bletz’s qualified
   immunity defense. The Phillipses then sought entry of judgment under
   Federal Rule of Civil Procedure 54(b) and cross-appealed various grants of




           5
             After charges were filed against Wilson, his wife (Jennifer Wilson) and son (Coty
   Wilson) died together in what appeared to be a joint suicide. Coroner Concludes Mother and
   Son     Died     in   Joint     Suicide    Plunge,    KTBS       3    (Apr.    25    2018),
   https://www.ktbs.com/news/3investigates/coroner-concludes-mother-and-son-died-in-
   joint-suicide-plunge/article_1fe50bfa-489f-11e8-9bb6-f714dc817e4f.html.




                                               10
Case: 20-30731     Document: 00516240179            Page: 11   Date Filed: 03/15/2022




                                     No. 20-30731


   summary judgment for the BSO and DA Defendants. We address these in
   turn.
                   II. The BSO Defendants’ Appeal
           The Phillipses submitted that Todd was subjected to an
   unconstitutional arrest in 2017 because the arrest warrant was based on the
   false statements of Lt. Bletz. The district court concluded that the Phillipses
   presented sufficient evidence to create a genuine dispute of material fact as
   to whether Lt. Bletz intentionally lied or recklessly disregarded the truth in
   his narrative report and testimony, and thus, reserved for trial whether Todd
   was subjected to a violation of his rights under the Fourth Amendment. The
   court further determined Lt. Bletz was not entitled to qualified immunity at
   the summary judgment stage because (1) he may have intentionally or
   recklessly made false and misleading statements in support of the arrest
   warrant; and (2) those statements may have been necessary for the warrant
   issuer to find probable cause. As to the other defendants, however, the court
   found that the Phillipses could not state a claim because they failed to put
   forward any evidence to show that those other officers engaged in any
   intentional or reckless untruthful conduct.
           When a defendant appeals a denial of qualified immunity at the
   summary judgment stage, we review that decision de novo. Oliver v. Arnold,
   3 F.4th 152, 160 (5th Cir. 2021). That said, we are limited in what aspects of
   the ruling we may review. Id. “[W]e must accept that the evidence gives rise
   to the factual disputes identified by the district court, and we may only review
   whether the version of those facts that is most favorable to the plaintiff’s
   claim is sufficient to overcome qualified immunity.” Id. In other words, the
   district court’s conclusions regarding whether a genuine dispute exists are
   final, and we may review only whether that genuine dispute is material.




                                          11
Case: 20-30731       Document: 00516240179              Page: 12       Date Filed: 03/15/2022




                                         No. 20-30731


           The BSO Defendants appeal the denial of summary judgment as to
   the Phillipses’ false arrest claim and argue that Lt. Bletz is entitled to
   qualified    immunity.       The      qualified     immunity       inquiry     has    two
   prongs: (1) “whether the officer’s alleged conduct has violated a federal
   right” and (2) “whether the right in question was ‘clearly established’ at the
   time of the alleged violation, such that the officer was on notice of the
   unlawfulness of his or her conduct.” Cole v. Carson, 935 F.3d 444, 451 (5th
   Cir. 2019) (en banc). In the context of a false arrest claim, it is clearly
   established that a constitutional violation occurs, even if an independent
   magistrate approves a warrant application, when “(1) the affiant, in support
   of the warrant, includes ‘a false statement, knowingly and intentionally, or
   with reckless disregard for the truth,’ and (2) the allegedly false statement is
   necessary to the finding of probable cause.” Arizmendi v. Gabbert, 919 F.3d
   891, 897 (5th Cir. 2019) (quoting Winfrey v. Rogers, 901 F.3d 483, 494 (5th
   Cir. 2018)).6 Likewise, an officer may not omit exculpatory information that
   would preclude a magistrate from viewing all facts material to a finding of
   probable cause. Kohler v. Englade, 470 F.3d 1104, 1113 (5th Cir. 2006).
           First, the BSO Defendants contend that the district court erred by
   finding that the Phillipses created a genuine dispute of fact as to whether
   Lt. Bletz knowingly or recklessly made false statements. At most, they
   contend, Lt. Bletz negligently made such statements. But that argument
   engages in precisely the sort of reweighing of facts that we are forbidden to
   engage in at this interlocutory stage, Oliver, 3 F.4th at 160; so, we lack
   jurisdiction to consider the argument.




           6
            On the other hand, if the statements were not necessary to the finding of probable
   cause, there is no constitutional violation at all. Id. at 898.




                                               12
Case: 20-30731      Document: 00516240179           Page: 13   Date Filed: 03/15/2022




                                     No. 20-30731


          Second, the BSO Defendants argue that the district court erred by
   finding that Lt. Bletz’s alleged false statements were material to a finding of
   probable cause to support the 2017 arrest warrant for Todd Phillips. They
   argue that even if the hearing record is stripped of Lt. Bletz’s allegedly false
   statements and includes his allegedly fraudulent omissions, there would still
   be probable cause to support Todd’s arrest for arson, and thus, those
   statements and omissions were immaterial. But we agree with the district
   court that the materiality of these statements is dependent on the resolution
   of various factual disputes, and the resolution of such disputes must be
   reserved for trial.
          When ruling on a summary judgment motion sounding in qualified
   immunity, like in any case, “courts may not resolve genuine disputes of fact
   in favor of the party seeking summary judgment.” Tolan v. Cotton, 572 U.S.
   650, 656 (2014) (per curiam). Factual disputes ordinarily are not a problem
   when reviewing a warrant for probable cause: the court simply strikes the
   statements determined to be false from the warrant’s supporting affidavit and
   then reviews whether the affidavit’s remaining facts still support finding
   probable cause. E.g., Davis v. Hodgekiss, 11 F.4th 329, 333-34 (5th Cir. 2021).
   Similarly, where an affiant omits exculpatory evidence, courts “insert the
   omitted facts into the affidavit and ask whether the reconstructed affidavit
   would still support a finding of probable cause.” Kohler, 470 F.3d at 1113. If
   so, then the officer’s statements were not necessary, and there was no
   constitutional violation.
          The problem with the instant case is that there is no underlying
   affidavit. Rather, the state supported its application for a warrant “[b]y
   reference” to “the entirety of the evidence adduced at the previous 404([b])
   hearing which the state avers is more than sufficient to establish probable
   cause to believe the defendant committed this offense.” Thus, the district




                                          13
Case: 20-30731     Document: 00516240179               Page: 14     Date Filed: 03/15/2022




                                        No. 20-30731


   court concluded that the facts were not easily reviewable and that it could not
   conclude as a matter of law that probable cause still exists.
          The district court’s logic is sound. The clearly established law here is
   that an officer may not make false statements to the magistrate judge to
   establish probable cause. Arizmendi, 919 F.3d at 897. It follows that if the
   court would need to resolve questions of fact to determine whether the false
   statements were necessary to the probable cause finding, then summary
   judgment must be denied.
          The 404(b) hearing included the competing testimonies of dozens of
   witnesses, but Lt. Bletz was the state’s primary witness, the primary
   proponent of Todd’s guilt, and the bolstering force for non-testimonial
   evidence against Todd. The state court weighed Lt. Bletz’s testimony and
   ultimately credited it over the testimony of others when the court made its
   404(b) admissibility determinations. So, finding that Lt. Bletz testified falsely
   would also undermine the remaining evidence that supports probable cause
   for the arrest. As a relevant example, Lt. Bletz testified that the Phillipses’
   dogs prevented a stranger from entering their property and that Todd
   confirmed ownership of both the green Coleman fuel bottle and the purple
   Powerade bottle; if it is found that those statements were false, that physical
   evidence loses much of its probative value. Assuming those statements were
   false, the district court must reweigh the remaining evidence and make new
   credibility   determinations    to     make    an     informed    probable   cause
   determination—and these are questions reserved for trial.
          Lt. Bletz’s allegedly fraudulent omissions of exculpatory evidence
   compound this problem. Whether these events were inappropriately
   excluded depends on genuinely disputed facts. The Phillipses highlight up to
   fifteen incidents where Todd had an alibi, which, if all were admitted, would
   exculpate Todd given the BSO’s understanding that all the crimes were




                                            14
Case: 20-30731      Document: 00516240179             Page: 15     Date Filed: 03/15/2022




                                       No. 20-30731


   committed by the same perpetrator. But it would take factual determinations
   regarding Lt. Bletz’s knowledge to determine whether he improperly
   excluded them.7 Thus, the appropriate course is to send the issue to trial.
          The need for a trial is made clear by reviewing the state court’s
   justification for finding the November 2012 arsons admissible against Todd.
   The state court credited three pieces of evidence. First, it credited Caston’s
   testimony about the GPS. Caston’s testimony “established [that] the GPS
   left his now burned deer stand, made its way to the road and traveled directly
   to the property of Phillips. He further detailed it traveled up the driveway and
   moved about extensively over the Phillips property.” Specifically, Caston
   testified that the perpetrator took the GPS at the deer stand, turned the GPS
   on, and traveled down Old Plain Dealing Road to the Phillipses’ driveway.
   Once there, the holder of the GPS stopped at the end of the driveway, walked
   in several circles, moved up the driveway, made several more circles, and
   then turned the GPS off. Second, the state court credited the attentive and
   protective nature of the dogs at the Phillipses’ home, as testified to by
   Lt. Bletz, which persuaded the court “that others could not come on to the
   property and move around extensively on the property without being
   detected by man or beast.” Finally, it credited “the consistent pattern of
   motive, opportunity, intent, preparation, plan and knowledge of Phillips and
   the method by which his objectives were carried out[.]”
          Striking Lt. Bletz’s allegedly false statements, the second and third
   supporting pieces of evidence are lost. Without Lt. Bletz’s testimony about
   the dogs, it is no longer clear that someone would have difficulty entering the
   Phillipses’ property, as several witnesses testified that they were able to enter


          7
            For instance, Lt. Bletz explained why he excluded one incident but not the
   fourteen others. Factual determinations about the legitimacy of the exclusions must be
   made for each incident.




                                            15
Case: 20-30731     Document: 00516240179            Page: 16   Date Filed: 03/15/2022




                                     No. 20-30731


   the property and that the dogs were not aggressive. Cf. Hale v. Fish, 899 F.2d
   390, 400 (5th Cir. 1990) (noting as a relevant distinction for the purposes of
   probable cause that an officer mislabeled “guard dogs” as “attack dogs”).
   Todd’s motive and intent also are dependent on disputed portions of
   Lt. Bletz’s testimony, as it was Lt. Bletz who testified that Todd disdained
   hunters and offered a negative psychological profile of Todd.
          All that remains is the stolen GPS that entered the Phillipses’
   property. The court acknowledged there were two theories offered at the
   404(b) hearing regarding the GPS: (1) the perpetrator was attempting to
   frame Todd; or (2) Todd had turned the GPS on and tracked himself. The
   state court found the latter more persuasive. But that finding may be
   undermined based on what exculpatory evidence is added and what current
   evidence is removed. For instance, several omitted incidents include the
   perpetrator attempting to frame other people and crimes for which Todd had
   an alibi. If it is found that those incidents, among others, were fraudulently
   omitted by Lt. Bletz, a court may instead find the former theory more
   persuasive. But this depends on questions of fact, and thus, cannot be
   determined at summary judgment.
          In conclusion, the district court properly denied summary judgment
   because any finding regarding whether probable cause could still exist once
   Lt. Bletz’s false statements are removed, and improperly omitted evidence is
   included, depends on the answers to genuinely disputed questions of fact.
   Tolan, 572 U.S. at 656 (“[A] ‘judge’s function’ at summary judgment is not
   ‘to weigh the evidence and determine the truth of the matter but to determine
   whether there is a genuine issue for trial.’” (quoting Anderson v. Liberty Lobby
   Inc., 477 U.S. 242, 249 (1986))); Burge v. Parish of St. Tammany, 187 F.3d
   452, 481–82 (5th Cir. 1999) (“[B]ased on the present disputed state of factual
   development, it is not now possible to conclude as a matter of law . . . that
   [the officer] acted in an objectively reasonable manner in arresting [the



                                          16
Case: 20-30731     Document: 00516240179             Page: 17   Date Filed: 03/15/2022




                                      No. 20-30731


   plaintiff.]”). The district court correctly analyzed the issue, and so, we must
   dismiss the interlocutory appeal. See Oliver, 3 F.4th at 162 (explaining that a
   court must dismiss an interlocutory appeal where the appellants’ “legal
   arguments are inextricably intertwined with his challenges to the facts . . .
   over which we lack jurisdiction”).
          Finally, the BSO Defendants challenge the surviving Monell claim
   arguing that there is no constitutional violation on which the Monell claim
   could lie. Piotrowski v. City of Hous., 237 F.3d 567, 578–79 (5th Cir. 2001)
   (explaining that a Monell claim cannot exist without an underlying
   constitutional violation). Since the district court did not err in finding the
   false arrest claim survives summary judgment, however, the Monell claim also
   survives.
                  III. The Phillipses’ Cross-Appeal
                              A. Standard of Review
          “We review the district court’s grant of summary judgment de novo,
   viewing all admissible evidence ‘in the light most favorable to the nonmoving
   party and drawing all reasonable inferences in that party’s favor.’” Great Am.
   Ins. Co. v. Emps. Mut. Cas. Co., 18 F.4th 486, 489 (5th Cir. 2021) (quoting
   Kariuki v. Tarango, 709 F.3d 405, 501 (5th Cir. 2013)). That said, a plaintiff
   cannot defeat summary judgment by submitting a mere scintilla of evidence
   in his favor. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 252 (1986).
                     B. Claims Against the BSO Defendants
          The Phillipses appeal the summary judgment dismissing four of their
   claims. We address each in turn.
   1. Failure to disclose exculpatory evidence
          The Phillipses claim that the BSO defendants violated their Brady
   obligations by failing to disclose exculpatory evidence. The district court




                                           17
Case: 20-30731      Document: 00516240179            Page: 18     Date Filed: 03/15/2022




                                      No. 20-30731


   found these arguments were without merit because a Brady violation does not
   occur as long as the evidence at issue is disclosed before the end of trial. Since
   there was no trial in this case, the district court concluded that Brady did not
   apply. On appeal, the Phillipses argue that the district court erred in reaching
   this conclusion. They contend that the 404(b) hearing was being used to
   admit evidence for the purposes of the later trial, and that later trial itself
   would be summary; thus, Brady obligations were triggered.
          The district court did not err. Brady forbids the prosecutors in a
   criminal case from suppressing material evidence regarding a defendant’s
   innocence. Brady v. Maryland, 373 U.S. 83, 87 (1976); United States v. Beasley,
   576 F.2d 626, 630 (5th Cir. 1978). It “is not a discovery rule, but a rule of
   fairness and minimum prosecutorial obligation.” Beasley, 576 F.2d at 630.
   And “[i]t requires a retrial only if, after conviction of a defendant, it is learned
   that evidence requested and not produced creates a reasonable doubt that did
   not otherwise exist as to the guilt of the accused.” Id. If evidence is provided
   to the defendant during trial, the court asks instead whether the defendant
   was prejudiced by the tardy delivery of evidence. United States v. Neal, 27
   F.3d 1035, 1050 (5th Cir. 1994). So, if the defendant is not prejudiced, then
   he cannot state a claim for a Brady violation. Here, the prosecution dropped
   the charges against Todd prior to trial, and Todd was never convicted. The
   necessary implication of this is that Todd was never prejudiced at trial by the
   evidence, and therefore, his Brady claim fails.
   2. Failure to intervene
          The Phillipses argue that Capt. Phillips knew Lt. Bletz was violating
   Todd’s rights and had a reasonable opportunity to intervene, but failed to do
   so. The court was troubled by Capt. Phillips’s failure to act on Detective
   Lombardino’s report, but nevertheless concluded there was insufficient
   evidence to prove all the elements of a failure-to-intervene claim. The




                                           18
Case: 20-30731       Document: 00516240179            Page: 19   Date Filed: 03/15/2022




                                       No. 20-30731


   Phillipses contend that they put forward enough facts to support their claim.
   They argue that, through the report of Detective Lombardino, Capt. Phillips
   was aware of the exculpatory evidence and knew Lt. Bletz was withholding
   that evidence, but did not order Lt. Bletz to disclose it. Thus, they posit, they
   have sufficiently supported their claim against Capt. Phillips to proceed to
   trial.
            In order to hold an officer liable for failing to intervene, the plaintiff
   must demonstrate that the officer “(1) knew a fellow officer was violating an
   individual’s constitutional rights, (2) was present at the scene of the
   constitutional violation, (3) had a reasonable opportunity to prevent the harm
   but nevertheless, (4) chose not to act.” Joseph v. Bartlett, 981 F.3d 319, 343
   (5th Cir. 2020). “Bystander liability requires more than mere presence in the
   vicinity of the violation; ‘we also consider whether an officer “acquiesced
   in” the alleged constitutional violation.’” Id. (quoting Whitley v. Hanna, 726
   F.3d 631, 647 (5th Cir. 2013)). Applying these rules, we found an excessive
   force claim of bystander liability survived summary judgment when the
   defendant officer stood by, laughed, and encouraged the beating of the
   plaintiff. Hale v. Townley, 45 F.3d 914, 919 (5th Cir. 1995). On the other hand,
   we dismissed false arrest claims against defendant officers when the officers
   reported an awareness of the general events of the false arrest but did not
   actively acquiesce to the violating officer’s behavior. Westfall v. Luna, 903
   F.3d 534, 547 (5th Cir. 2018) (per curiam).
            Capt. Phillips participated in the interviews of the Phillipses during
   the execution of the search warrant, was involved in the decision to place
   posters along Old Plain Dealing Road, met with several victims, and
   discussed the case with various officers and the DAs. He was also briefed by
   Detective Lombardino regarding the detective’s suspicions that Wilson was
   responsible for several vandalisms in 2015 and that Lt. Bletz had advised
   Detective Lombardino to inactivate those cases. So, he was certainly involved



                                            19
Case: 20-30731     Document: 00516240179            Page: 20   Date Filed: 03/15/2022




                                     No. 20-30731


   in the investigation. But this does not establish that Capt. Phillips knew that
   Lt. Bletz was omitting exculpatory evidence and submitting false testimony
   to the court. The facts as alleged do not suggest that Capt. Phillips reviewed
   Lt. Bletz’s narrative report that led to Todd’s arrest or that he encouraged
   Lt. Bletz to make misstatements or omit exculpatory evidence. Indeed, he
   “scoffed at the idea that he would review a report submitted to the DA’s
   Office.” The facts suggest that Capt. Phillips may have been generally aware
   of Lt. Bletz’s investigation’s strengths and shortcomings but was not
   sufficiently involved to have acquiesced in the false statements. Thus, the
   district court correctly granted summary judgment to the BSO Defendants.
   3. Failure to maintain adequate evidentiary practices
          The Phillipses brought a Monell claim against the BSO Defendants
   claiming that BSO’s evidentiary policies led to the false arrest. The BSO
   maintained a policy that provided:
          A detective completing a case shall prepare the case file for the
          prosecution. This shall include providing the DA’s Office
          copies of all reports, warrants, subpoenas, photographs, and
          any other documentation related to the case that would aid in a
          conviction.
   The Phillipses argued to the district court that this policy led to Todd’s
   harms because it explicitly requires that detectives provide only inculpatory
   evidence. The court agreed that the policy was flawed, but found that the
   Phillipses failed to raise a genuine dispute of material fact because (1) the
   BSO Defendants provided affidavits that stated that the general practice was
   to turn over the entire case file and (2) the policy was not the “moving force”
   underlying Lt. Bletz’s conduct.
          The district court was correct. A municipality may be held liable for a
   Monell claim if there is (1) an official policy or custom, of which (2) a
   policymaker can be charged with actual or constructive knowledge, and (3) a




                                         20
Case: 20-30731     Document: 00516240179            Page: 21    Date Filed: 03/15/2022




                                     No. 20-30731


   constitutional violation occurred whose “moving force” was that policy or
   custom. Piotrowski v. City of Houston, 237 F.3d 567, 578–79 (5th Cir. 2001).
   “[M]oving force” refers to a requirement that there be a “causal link”
   between the challenged policy and the underlying constitutional violation. Id.
   at 580. If the policy is not facially unconstitutional, a plaintiff must show that
   it was “adopted with deliberate indifference to the known or obvious fact that
   such constitutional violations would result.” James v. Harris Cnty., 577 F.3d
   612, 617 (5th Cir. 2009) (cleaned up) (quoting Johnson v. Deep E. Tex. Reg’l
   Narcotics Trafficking Task Force, 379 F.3d 293, 309 (5th Cir. 2004)).
   Generally, to find deliberate indifference, a plaintiff must present a pattern
   of abuses, not an isolated violation. See Piotrowski, 237 F.3d at 582.
          Here, the constitutional violation is the allegedly false arrest. That
   violation is premised on Lt. Bletz making false statements in and omitting
   exculpatory evidence from his narrative report and testimony. To be sure,
   the BSO’s policy is questionable—it is not hard to imagine that a policy like
   this one would lead to police failing to disclose to the DA exculpatory
   evidence. The problem with the Phillipses’ claim is that they did not put
   forward sufficient facts to support that this is what happened here. Various
   officers testified that the actual practice was to turn over the entire case file,
   not only the parts of the file that aided a conviction. Indeed, Lt. Bletz’s
   behavior in this case presents the only known instance of an officer failing to
   provide the entire file, and there is no evidence that he acted in this manner
   because of the policy. Thus, the plaintiffs have not demonstrated a pattern or
   practice of fraudulent conduct by BSO officers that BSO policymakers were
   aware of but ignored. Therefore, the Phillipses did not show that the policy
   was the “moving force” behind the false arrest and the district court
   correctly dismissed this claim.




                                           21
Case: 20-30731        Document: 00516240179             Page: 22      Date Filed: 03/15/2022




                                         No. 20-30731


   4. Failure to supervise
           The Phillipses also argued to the district court that Capt. Phillips
   failed to adequately supervise his deputies, and this failure to supervise
   ultimately led to Todd’s unlawful arrest and prosecution. But the court found
   that the Phillipses failed to raise a genuine issue of material fact given the
   uncontested facts that much of the case work was supervised by
   Capt. Phillips.8
           When a plaintiff alleges a failure to train or supervise, he or she must
   show three things: “(1) the supervisor either failed to supervise or train the
   subordinate official; (2) a causal link exists between the failure to train or
   supervise and the violation of the plaintiff’s rights; and (3) the failure to train
   or supervise amounts to deliberate indifference.” Davis v. City of N. Richland
   Hills, 406 F.3d 375, 381 (5th Cir. 2005) (quoting Smith v. Brenoettsy, 158 F.3d
   908, 911–12 (5th Cir. 1998)). Deliberate indifference in turn generally
   requires that the plaintiffs demonstrate a pattern of misconduct that the
   defendants chose to ignore. Id. The Phillipses must show that Capt. Phillips’s
   lack of supervision was the cause of Lt. Bletz’s false statements to the state
   court. They failed to do so. First, the facts demonstrate that Capt. Phillips
   took a fairly active role within the investigation of Todd—he attended the
   search and interview of the Phillipses, he assisted in placing the signs outside
   of the Phillipses’ home, he personally issued the citation for Todd’s arrest,
   and he discussed the investigation with Lt. Bletz. Second, while Capt. Phillips
   did fail to review Lt. Bletz’s narrative report, and reportedly does not review
   most case files, the Phillipses do not raise facts that suggest his choice not to
   review the case file reflected the knowing disregard of the risk that Lt. Bletz



           8
            The district court did not dismiss the Phillipses’ claim of negligent supervision
   with regard to how the BSO officers interacted with their confidential informants.




                                              22
Case: 20-30731       Document: 00516240179          Page: 23   Date Filed: 03/15/2022




                                     No. 20-30731


   would submit false statements. Thus, the Phillipses failed to offer evidence
   of deliberate indifference by Capt. Phillips and the district court properly
   dismissed the claim.
                      C. Claims Against the DA Defendants
          The Phillipses also appeal the summary judgment dismissing their
   false arrest and malicious prosecution claims against ADA Holland.
   1. False Arrest
          The Phillipses lodge their false arrest claims against the DA
   Defendants as well as the BSO Defendants. The DA Defendants, like the
   BSO Defendants, argued that (1) the arrest was supported by probable cause
   or (2) they were entitled to qualified immunity. Specifically, the Phillipses
   argued that ADA Holland would not be entitled to qualified immunity
   because he purposefully elicited and submitted false information to the state
   court. Unlike the claim against Lt. Bletz, however, the district court declined
   to find that ADA Holland intentionally or recklessly submitted false evidence
   to the court as the fraudulent actions were attributable solely to Lt. Bletz. The
   Phillipses contend this was error. Like Lt. Bletz, they argue, ADA Holland
   acted with tunnel vision and ignored all evidence that would have supported
   Todd’s innocence, even going so far as to shut down a potentially exculpatory
   investigation.
          As a preliminary matter, ADA Holland does not assert that he is
   entitled to absolute immunity. Thus, we examine only whether he is entitled
   to qualified immunity. The Phillipses assert the same false arrest claim
   against ADA Holland as they do against Lt. Bletz—that is, that ADA Holland
   intentionally or recklessly made false statements of material fact and omitted
   exculpatory information by submitting Lt. Bletz’s testimony and report to the
   court. See Arizmendi v. Gabbert, 919 F.3d 891, 897 (5th Cir. 2019); Kohler v.
   Englade, 470 F.3d 1104, 1113 (5th Cir. 2006). The issue here is whether the




                                          23
Case: 20-30731        Document: 00516240179              Page: 24       Date Filed: 03/15/2022




                                          No. 20-30731


   Phillipses submitted facts that support that ADA Holland knew or recklessly
   disregarded the truth of Lt. Bletz’s testimony and narrative report at the time
   of Todd’s 2017 arrest.
           The Phillipses have not put forward such facts. Lt. Bletz omitted
   exculpatory evidence from the case file and narrative report prior to
   submitting the report to ADA Holland. Thus, accepting plaintiff’s facts as
   true, it appears that Lt. Bletz deceived ADA Holland as well as the state
   court. The Phillipses contend that ADA Holland’s review of the narrative
   report and case file should have put him on notice that Todd was not the right
   culprit, but that does not allow for the inference that ADA Holland knew or
   recklessly disregarded the truth—at best, it shows that ADA Holland may
   have been negligent. And while ADA Holland likely should have been more
   thorough in his own review, negligence alone cannot satisfy the false arrest
   standard. Cf. Franks v. Delaware, 438 U.S. 154, 170 (1978) (explaining there
   is no constitutional violation in “instances where police have been merely
   negligent in checking or recording the facts relevant to a probable-cause
   determination”).9
           As noted by the district court, ADA Holland’s advice to the BSO to
   end its January 2017 task force is concerning. When ADA Holland learned of
   the task force, he told Sheriff Whittingham that he had an “ample, solid


           9
              And to the extent the Phillipses do provide examples of ADA Holland allowing
   testimony that he should have known was false, the record shows ADA Holland also
   introduced evidence that undermined that evidence. The Phillipses point to Lt. Bletz’s
   testimony about the Powerade bottle being unidentifiable, but ADA Holland also submitted
   a picture of the bottle; they point to Lt. Bletz’s testimony about the statement of the
   handwriting expert, but ADA Holland also called that expert directly; and they point to Lt.
   Bletz’s statement regarding the cell-phone records, but ADA Holland also called the cell-
   phone-record expert. That ADA Holland did not think highly of Lt. Bletz’s investigatory
   skills also does not lend itself to an inference that he was enabling Lt. Bletz to lie on the
   stand.




                                                24
Case: 20-30731     Document: 00516240179            Page: 25   Date Filed: 03/15/2022




                                     No. 20-30731


   case” against Todd and that he did not need more evidence, so the Sheriff
   halted the task force. ADA Holland’s advice was questionable, given a
   prosecutor’s duty under Brady to “learn of any favorable evidence known to
   others acting on the government’s behalf in the case.” Kyles v. Whitley, 514
   U.S. 419, 437 (1995). Nevertheless, it still does not permit the inference that,
   in January 2017, ADA Holland knew that the task force revealed exculpatory
   evidence and sought to halt its disclosure. Moreover, to lose his claim of
   qualified immunity, ADA Holland must have violated law that is clearly
   established, and the Phillipses have not directed this court to any case that
   demonstrates a prosecutor may not inform an investigatory team that he
   believes he has sufficient evidence to bring charges. Therefore, the district
   court properly granted summary judgment on behalf of ADA Holland.
   2. Malicious Prosecution
          The Phillipses claimed that ADA Holland’s prosecution of Todd was
   an act of malicious prosecution. The DA Defendants responded that the
   Phillipses did not put forward any evidence of malice, and the court agreed.
   The issue, per the court, was that all acts of malice were attributable to Lt.
   Bletz and not ADA Holland. Thus, it granted summary judgment to the DA
   Defendants.
          Under Louisiana law, malicious prosecution requires:
          (1) the commencement or continuance of an original criminal
          proceeding; (2) its legal causation by the present defendant
          against plaintiff who was defendant in the original proceeding;
          (3) its bona fide termination in favor of the present plaintiff;
          (4) the absence of probable cause for such proceeding; (5) the
          presence of malice therein; (6) damages conforming to legal
          standards resulting to plaintiff.
   Miller v. E. Baton Rouge Parish Sheriff’s Dep’t, 511 So. 2d 446, 452 (La. 1987).
   Malice is a question of fact, and “may be inferred from the lack of probable




                                         25
Case: 20-30731      Document: 00516240179           Page: 26   Date Filed: 03/15/2022




                                     No. 20-30731


   cause or inferred from a finding that the defendant acted in reckless disregard
   of the other person’s rights.” Id. at 453. As the district court properly
   concluded, if the lack of probable cause cannot be attributed to ADA
   Holland’s actions, then one cannot use that lack of probable cause to infer
   ADA Holland’s malice. The Phillipses also submitted independent acts of
   ADA Holland. These included his statements that he would file more charges
   against Todd in order to coerce a plea; that he wished to “sip a beer and
   smoke a cigar [at] Hooter’s” to discuss trial strategy with Lt. Bletz; and that
   he had a “constitutional right to prosecute whomever [he] want[s] when [he]
   want[s].” Malice, however, requires that “hatred, animosity, or ill will [be
   directed] toward the plaintiff.” Miller, 411 So. 2d at 453. This conduct does
   not amount to particularized hatred or ill will toward Todd more than any
   other defendant. Cf. Jenkins v. Baldwin, 801 So. 2d 485, 500–01 (La. App.
   2001) (finding no malice by a city when it, through negligence or confusion
   but not ill will toward the defendant, sent home a potentially exculpatory
   witness before that witness testified). While ADA Holland’s actions may not
   reflect the virtues that we wish to see from prosecutors, they do not reflect
   malice. Thus, the district court’s granting of summary judgment is affirmed.
                                IV. Conclusion
            Because neither the appellants nor the cross-appellants demonstrated
   an error on the part of the district court, we DISMISS the appellants’
   interlocutory appeal for lack of jurisdiction and we AFFIRM the summary
   judgments challenged by the cross-appellants and granted by the district
   court.




                                         26